Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bejan et al. (US Patent Application Publication no. 2006/0070883) in view of Kuriyama et al. (US Patent Application Publication no. 2006/0113185).
 	With regard to claim 1, Bejan a plating apparatus for performing plating treatment on a substrate (abstract), comprising: a tank body (200) comprising at least one side wall (216, 212, 214, 210), the at least one side wall being provided with an opening 
	Bejan fails to teach a plating solution drive device (220) disposed in the tank body and facing the opening, wherein the plating solution drive device is configured to drive the plating solution to flow towards the opening in order to adjust the uniformity of thickness of the metal film formed on the surface of the substrate (figures 3, 6; paragraphs 7; 99, 100, 122-123). It would have been obvious to one having ordinary skill in the art at the time of filing to dispose a plating solution drive device in the plating apparatus of Bejan because as taught by Kuriyama, this arrangement allows to adjust the uniformity of thickness of the metal film formed on the surface of the substrate, and one would have a reasonable expectation of success in doing so. 
 	Kuriyama discloses a plating apparatus comprising a plating solution drive device disposed in a tank body and facing an opening, wherein the plating solution drive device is configured to drive the plating solution to flow towards the opening 
 	With regard to claim 2, Bejan further teaches a substrate mounting plate fixed on an outer side of the side wall (additional cathode surfaces 231, 232, 234, 235 are arranged around a circumference of opening 220 on the wall of compartment 200; paragraph 26; these additional surfaces correlate to the claimed mounting plate), wherein the substrate mounting plate (additional cathode surfaces 231, 232, 234, 235) is provided with a hole and a substrate mounting area arranged around the hole (the 
	With regard to claim 3, Bejan discloses wherein the fixing device is disposed on the substrate mounting plate (the chuck 246 is pressurized to compress the wafer into the recess of the compartment wall/cathode contacts; paragraph 47; figures 1 and 4).
 	With regard to claim 4, the fixing device of Bejan comprises at least one clamping piece (paragraph 30); and at least a part of the clamping piece is configured to move between a side of the substrate mounting area away from the hole and the substrate mounting area and to apply a pressure towards the substrate mounting area (paragraphs 30, 47 – the work-piece is moved and hold in position “C” by applying a pressure towards the work-piece for electroplating).
 	With regard to claim 5, the fixing device of Bejan comprises a first driving mechanism (to move the work-piece into position “A”; paragraph 44) and a second driving mechanism (to move the work-piece into position “C”; paragraph 47); wherein the first driving mechanism is configured to drive at least a part of the clamping piece along a first direction, so that the at least a part of the clamping piece moves from the side of the substrate mounting area away from the hole to the substrate mounting area (paragraphs 30; 32; 44), the first direction is parallel to the substrate mounting plate and directed from the side of the substrate mounting area away from the hole to the substrate mounting area (as shown in figure 4; position “A” moves the substrate in a direction parallel to the opening); and wherein the second driving mechanism is configured to drive at least a part of the clamping piece along a second direction 
 	With regard to claim 15, Bejan further teaches at least one sealing element (O-ring) disposed in an area of the side wall, provided with the opening, around the opening (paragraph 30).
 	With regard to claim 18, the substrate mounting area of Bejan is provided with electrical contacts configured to be electrically connected with the substrate and the electrical contacts are distributed on two opposite sides or four sides of the hole of the substrate mounting plate (paragraphs 22, 24-26, 33).
 	With regard to claim 19, Bejan teaches a resistance measuring device electrically connected to the electrical contacts of the substrate mounting area (paragraphs 26; 42), wherein a number of the electrical contacts distributed on each side of the hole is four or more (additional cathode contacts 231, 232, 234, 235 connected to separate sets of contacts 230, 233; paragraph 26).
With regard to claim 20, the device of Bejan comprises an anode disposed in the tank body (an anode can be disposed in any orientation within the tank; paragraphs 2; 21).

Allowable Subject Matter
Claims 6-9, 11-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art 
Claim 22 is allowed. The closest prior art made of record fails to teach a plating apparatus comprising a substrate stopper configured to move from the outside of the opening to a middle part of the opening. 

Examiner’s Note
The applicant amended claim 1 to incorporate the limitations of claim 10, to place the application into condition for allowance. However, after further search and consideration, a new ground of rejection has been presented in view of Kuriyama et al.

Conclusion
In view of the new ground of rejection presented above, this Office Action is made Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794